Citation Nr: 0904773	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-37 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for migraine headaches.

2.  Entitlement to an initial rating higher than 20 percent 
for degenerative changes of the lumbar spine.

3.  Entitlement to an initial rating higher than 20 percent 
for degenerative changes of the cervical spine.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to July 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over the claims 
folder subsequently was transferred to the RO in Pittsburgh, 
Pennsylvania.

In December 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.  After the 
hearing, the veteran submitted additional pertinent evidence 
and waived his right to have this evidence initially 
considered by the originating agency

The November 2006 rating decision also denied the veteran's 
claims of entitlement to service connection for bilateral 
knee and ankle disabilities.  Although the veteran initiated 
an appeal with respect to those issues, he withdrew his 
appeal at the December 2008 hearing.  See 38 C.F.R. § 20.204 
(2008).  The Board will limits its consideration accordingly.

The issues of entitlement to an initial rating higher than 20 
percent for degenerative changes of the lumbar spine, 
entitlement to an initial rating higher than 20 percent for 
degenerative changes of the cervical spine, and entitlement 
to service connection for bilateral hearing loss disability 
are addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran's migraine headaches are manifested by very 
frequent, completely prostrating attacks productive of severe 
economic inadaptability.

2.  The veteran has tinnitus that is etiologically related to 
in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 
percent for migraine headaches are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 
8100 (2008).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of the claims.  In addition, the evidence currently 
of record is sufficient to establish the veteran's 
entitlement to the maximum schedular rating of 50 percent for 
migraine headaches and entitlement to service connection for 
tinnitus.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 
38 C.F.R. § 3.159 (2008).



Initial Rating Claim

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).  

A 10 percent disability rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
disability rating is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  The maximum 
schedular disability rating of 50 percent is warranted for 
migraine headaches with very frequent and completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

After careful consideration, the Board finds that an initial 
rating of 50 percent is warranted for the veteran's migraine 
headaches.  The record shows that the veteran experiences 
migraine headache attacks at least twice per month; that the 
attacks often last for at least two days; that they are 
completely prostrating; and that the veteran misses several 
days from work each month during the attacks.

The veteran testified in December 2008 that he experiences 
migraine headaches approximately twice per month.  He stated 
that he treats them with medication and by resting in a 
darkened room.  The veteran's testimony is consistent with 
the evidence of record.  Lay statements received from the 
veteran's friends and family report that he experiences 
migraine attacks at least twice per month and that he misses 
work during these attacks.  Leave records from the veteran's 
employer and a headache diary maintained by the veteran and 
his spouse confirm that he missed several days of work each 
month between June 2006 and November 2008 because of his 
migraine headaches.  A letter received from the veteran's 
private physician in June 2008 states that migraine attacks 
are followed by "severe prostration with subsequent 
malaise."  In addition, a September 2008 VA treatment record 
reflects that the veteran's medication was increased and that 
his twice-monthly migraine attacks were severe and 
incapacitating.

In sum, the record shows that the veteran experiences very 
frequent, completely prostrating and prolonged migraine 
attacks that are productive of severe economic 
inadaptability.  Accordingly, the Board finds that the 
maximum schedular rating of 50 percent is warranted 
throughout the initial rating period.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
migraine headaches.  Additionally, there is no other 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the 50 percent rating herein assigned.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted.
 
Service Connection Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
can be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2007); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis 

The veteran contends that service connection is warranted for 
tinnitus because it is related to service.  Specifically, he 
maintains that he has experienced ringing in his ears since 
his in-service exposure to live fire during training 
exercises.

Service treatment records do not show that the veteran 
experienced tinnitus during service.  However, the veteran is 
competent to describe his in-service exposure to loud noises 
and the onset of his tinnitus.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Moreover, the Board has no reason to question the 
credibility of his statements concerning his exposure to loud 
noises during live fire training exercises.  Indeed, the 
veteran's service records show that his military occupational 
specialty was rifleman.

The post-service medical evidence of record reflects that the 
veteran currently has tinnitus.  Letters dated in June 2006 
and May 2008 from the veteran's private physician state that 
he experiences constant, high-pitched tinnitus in both ears.  
In the May 2008 letter, the physician opined that the 
veteran's tinnitus was related to his military noise 
exposure.  He noted that a magnetic resonance imaging (MRI) 
study had revealed no significant retrocochlear pathology and 
that the veteran had been exposed to explosions and gunfire 
during active duty.

There is no contrary medical opinion of record, and there is 
no reason to question the competency of the private 
physician's opinion.  Accordingly, since the preponderance of 
the evidence weighs in favor of the claim, service connection 
for tinnitus is warranted


ORDER

Entitlement to an initial rating of 50 percent for migraine 
headaches is granted, subject to the criteria applicable to 
the payment of monetary benefits.

Entitlement to service connection for tinnitus is granted.


REMAND

The veteran contends that higher initial ratings are 
warranted for the degenerative changes of his lumbar and 
cervical spines.  At the December 2008 hearing, he testified 
that these disabilities had significantly worsened since his 
last VA examination.  In light of VA's duty to conduct a 
thorough and contemporaneous medical examination, the Board 
finds that new VA examinations are necessary in order to 
decide the veteran's claims.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2007). See 
also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The veteran also testified that he regularly receives 
treatment for his lumbar and cervical spine disabilities from 
a private chiropractor.  The most recent treatment records 
from the veteran's chiropractor are dated in May 2008.  The 
veteran's more recent treatment records should be obtained 
since they may contain information concerning his current 
level of disability.  38 C.F.R. § 3.159(c)(1).

The veteran also contends that service connection is 
warranted for bilateral hearing loss disability.  At the 
December 2008, the veteran testified that he has experienced 
decreased hearing acuity since service.

As noted, the veteran was exposed to loud noises in service.  
In a report of medical history prepared in March 1998, prior 
to his release from active duty, the veteran indicated that 
he believed he had hearing loss.  A May 1998 audiogram 
revealed that his hearing had worsened since 1994, but it did 
not reveal bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385 (2008).  That audiogram, however, did not 
contain speech recognition scores using the Maryland CNC 
Test, one of the standards for determining the presence of 
hearing loss disability under § 3.385.

Letters dated in June 2006 and May 2008 from the veteran's 
private physician state that he has sensorineural hearing 
loss in the left ear.  The record also contains a private 
June 2006 audiogram, but the findings of that audiogram do 
not adequately conform to the requirements of § 3.385.

In light of the veteran's military noise exposure, his 
statements concerning his decreased hearing acuity, and the 
post-service  medical evidence indicating that he has hearing 
loss disability which is related to service, the Board finds 
that the veteran should be afforded a VA examination to 
determine the presence and etiology of any currently present 
hearing loss disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
veteran to provide any medical records 
pertaining to the degenerative changes 
of his lumbar and cervical spines, 
including records of chiropractic 
treatment since May 2008, or the 
identifying information and any 
necessary authorizations to enable VA to 
obtain such records on his behalf.

2.  The RO or the AMC should then obtain 
a copy of any pertinent records 
identified but not provided by the 
veteran.  If it is unable to obtain any 
such evidence, it should so inform him 
and request him to provide the 
outstanding evidence.

3.  Then, the veteran also should be 
afforded a VA examination by a 
physician with appropriate expertise to 
determine the current severity of the 
degenerative changes of his lumbar 
spine and degenerative changes of his 
cervical spine.  The claims folder must 
be made available to and be reviewed by 
the examiner, and any indicated studies 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement, 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is 
not feasible, the examiner should so 
state.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.

The examiner should specifically 
identify any evidence of neuropathy due 
to the service-connected disabilities, 
to include reflex changes, 
characteristic pain, and muscle spasm.  
Any functional impairment of the 
extremities due to the veteran's 
service- connected disabilities should 
be identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and treatment 
by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected 
disabilities on his ability to work.

The rationale for all opinions 
expressed must be provided.

4.  The veteran also should be afforded 
a VA examination by an audiologist or a 
physician with appropriate expertise to 
determine the extent and etiology of 
any currently present hearing 
impairment.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the veteran's hearing 
impairment is etiologically related to 
noise exposure in service.  The opinion 
should be provided even if the current 
examination does not establish the 
presence of hearing loss disability for 
VA compensation purpose.  The rationale 
for all opinions expressed must also be 
provided.

5.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims for 
higher initial ratings for degenerative 
changes of the lumbar and cervical spines 
and for service connection for bilateral 
hearing loss disability based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


